PIERCE, Judge,
dissenting.
The rule adopted by the majority is too stringent when reviewed in light of today’s political and social climate. When the rule announced by the majority was originally promulgated, sovereign immunity still had its full vitality in the law. This situation certainly prevailed when Oliver v. City and County of Denver, 13 Colo.App. 345, 57 P. 729 (1899), was decided.
In late years, however, the doctrine has been seriously eroded, and now, subject to reasonable restrictions as to timely reporting of accidents to the appropriate authority and other statutory restrictions, governmental entities are frequently held responsible for their negligent acts to an extent that approaches that placed upon the private sector. See Evans v. Board of County Commissioners, 174 Colo. 97, 482 P.2d 968 (1971); Proffitt v. State, 174 Colo. 113, 482 P.2d 965 (1971); § 24-10-101, et seq., C.R.S. 1973.
It is my view that, when they may be sued, governmental entities are, and should be, held to the same duty of care as are other alleged tortfeasors. That duty is to exercise reasonable care to protect foreseeable plaintiffs from injury and foreseeable damages. See Leppke v. Segura, Colo.App. 632 P.2d 1057 (Announced August 6, 1981, No. 80CA1131). Under that standard, a duty exists here, and the matter should have been submitted to the appropriate fact finder to determine if, under the circumstances of this case, the duty had been breached.